DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
Regarding the below 112b rejections over claim language including “L-T direction”, “S-L” direction”, “mid thickness”, “quarter thickness”, “L direction”, and “minimum life without fracture”, if these terms are being used based on the testing methods disclosed in the instant specification the examiner notes that the applicant can attach the testing methodology documents to potentially clarify the terms meanings.
Election/Restrictions
Applicant's election with traverse of claims 1-11 and 15-20 in the reply filed on 04/06/2022 is acknowledged.  The traversal is on the ground(s) that 1). the ISA did not find unity to be lacking despite consideration of the same art and 2.) because the examiner has not shown a requisite search burden.  This is not found persuasive because 1.) the examiner notes that the USPTO has the status of an international searching authority and that “the decision with respect to unity of invention rests with the International Searching Authority” and so the application of unity of invention to the case rests with the USPTO regardless of the conclusion of a different International Searching Authority, see MPEP 1850(II), 1840, and 1893.3(d) and C.F.R. 1.499, 2.) the examiner notes that the claims lack unity of invention and so require restriction as provided in 37 CFR 1.475 where search burden applies to US restriction practice and is not a consideration for unity of invention, see MPEP 823 and MPEP 1893.03(d).
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/06/2022.
Information Disclosure Statement
The reference “French Search Report of French Patent Application No. 1758914 dated 04 May 2018” filed with the IDS 03/25/2020 is not considered because an English translation was not provided nor can the examiner locate an English translation.
Claim Objections
Claim 7 objected to because of the following informalities: the recitation “in ST direction” should be changed to “in an ST direction”, the recitation “in the S-L direction” should be changed to “in an S-L direction”, and the recitation “at mid thickness” should be changed to “at a mid-thickness”.  Appropriate correction is.
Claim 8 objected to because of the following informalities: the recitation “at quarter thickness” should be changed to “at a quarter thickness”, the recitation "in the L direction" should be changed to "in an L direction", and the recitation "in the L-T direction" should be changed to “in an L-T direction”.  Appropriate correction is required.
Claim 10 objected to because of the following informalities: the recitation “in ST direction” should be changed to “in an ST direction”, the recitation “at mid thickness” should be changed to “at a mid-thickness”, the recitation “in the S-L direction” should be changed to “in an S-L direction”, and the recitation “where the Cu content” should be changed to “wherein the Cu content”.  Appropriate correction is required.
Claim 11 objected to because of the following informalities: the recitation “at quarter thickness” should be changed to “at a quarter thickness”, the recitation "in the L direction" should be changed to "in an L direction", and the recitation "in the L-T direction" should be changed to “in an L-T direction”.  Appropriate correction is required.
Claim 17 objected to because of the following informalities: the recitation “in ST direction” should be changed to “in an ST direction”, the recitation “at mid thickness” should be changed to “at a mid-thickness”, the recitation “at quarter thickness” should be changed to “at a quarter thickness”, the recitation “in the S-L direction” should be changed to “in an S-L direction”, the recitation "in the L direction" should be changed to "in an L direction", and the recitation "in the L-T direction" should be changed to “in an L-T direction”.  Appropriate correction is required.
Claim 18 objected to because of the following informalities: the recitation “in ST direction” should be changed to “in an ST direction”, the recitation “at mid thickness” should be changed to “at a mid-thickness”, the recitation “at quarter thickness” should be changed to “at a quarter thickness”, the recitation “where the Cu content” should be changed to “wherein the Cu content”, the recitation “in the S-L direction” should be changed to “in an S-L direction”, the recitation "in the L direction" should be changed to "in an L direction", and the recitation "in the L-T direction" should be changed to “in an L-T direction”.  Appropriate correction is required.
Claim Interpretation
Regarding claims 7, 10, and 17-18, the examiner interprets the term “high stress” to refer to a short transverse stress level of 85% of the product tensile yield strength in the short transverse direction and the term “humid environment” to refer to an environment of 85% relative humidity at a temperature of 70°C.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8, 10-11, and 17-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7, 10, and 17-18 recite the limitation "the product tensile yield strength in ST direction" in lines 2-3 of part (a).  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that the term “tensile yield strength” has not been referred to prior in these claims or in independent claim 1.  It is unclear to the examiner if “the product tensile yield strength” is the same tensile yield strength as referred to later in part (b) or if this tensile yield strength is different, for example a tensile yield strength measured at 85% relative humidity with a temperature of 70°C or a tensile yield strength that is constantly changing while under stress in the humid environment as the material corrodes.
Claims 7, 10, and 17-18 recite the limitation “a conventional tensile yield strength measured in the ST direction” which is indefinite because it is unclear to the examiner if it the tensile yield strength value is conventional or if the method of measuring the tensile yield strength is conventional.  The examiner interprets the claim to be met by a tensile yield strength measured using a conventional method absent a specific indication to the contrary because the examiner notes that claiming a conventional tensile yield strength would be unpatentable due to being conventional.
Claims 7, 10, and 17-18 recite the limitation “toughness in the S-L direction” which is indefinite because it is unclear to the examiner what the S-L direction is defined as.  The examiner notes that the specification provides no definition for the term.  The examiner notes that the instant specification discloses that the term “ST” stands for “short transverse” [page 11 line 28, instant spec] and so the examiner interprets “S-L” to stand for “short-longitudinal” absent a specific indication to the contrary, which is interpreted to be met by any direction that could be considered to be a “short longitudinal” direction.
Claims 7, 10, and 17-18 recite the term “tensile yield strength” which is indefinite because it is unclear to the examiner if this is a material’s tensile strength, yield strength, product of yield and tensile strength, or a different measurement.  The examiner interprets the claim to be met by yield strengths absent a specific indication to the contrary because the tables in the specification recite the tensile yield strength along with the ultimate tensile strength.
Claims 7, 10, and 17-18 recite the term “a minimum life without failure” which is indefinite because it is unclear to the examiner what limitation the term “without failure” is meant to impart, for example if “failure” is defined by the material beginning to undergo plastic deformation, if the material must completely fracture, if the material must crack, or another meaning.  The examiner interprets the claim to be met by anything that could be considered as failure by one of ordinary skill in the art absent a specific indication to the contrary.
Claims 7, 10, and 17-18 recite the term “mid thickness” which is indefinite because it is unclear to the examiner if the term “mid thickness” is referring to a specific depth within the product, to a region within the product, or any point between the surfaces of the product.  The examiner interprets “mid thickness” to refer to any point between the surfaces of the product absent a specific indication to the contrary based on broadest reasonable interpretation.
Claims 8, 11, and 17-18 recite the term “quarter thickness” which is indefinite because it is unclear to the examiner if the term “quarter thickness” is referring to a specific depth within the product, to a region within the product, or any point between the surfaces of the product.  The examiner interprets “mid thickness” to refer to any point between the surfaces of the product absent a specific indication to the contrary based on broadest reasonable interpretation. 
Claims 8, 11, and 17-18 recite the limitation “measured in the L direction” which is indefinite because it is unclear to the examiner what the L direction is defined as.  The examiner notes that the specification provides no definition for the term.  The examiner notes that the instant specification discloses that the term “ST” stands for “short transverse” [page 11 line 28, instant spec] and so the examiner interprets “L” to stand for “longitudinal” absent a specific indication to the contrary which is interpreted to be met by any direction that could be considered to be a “longitudinal” direction.
Claims 8, 11, and 17-18 recite limitation “toughness in the L-T direction” which is indefinite because it is unclear to the examiner what the L-T direction is defined as.  The examiner notes that the specification provides no definition for the term.  The examiner notes that the instant specification discloses that the term “ST” stands for “short transverse” [page 11 line 28, instant spec] and so the examiner interprets “L-T” to stand for “long-transverse” absent a specific indication to the contrary which is interpreted to be met by any direction that could be considered to be a “long transverse” direction.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bes et al. (US 2005/0150578 A1) herein Bes.
Regarding claims 1 and 19-20, Bes teaches a rolled aluminum alloy product [0003, Bes] wherein the thickness of rolled products may be 10 mm or thicker, 40 mm or thicker, and 60 mm or thicker [0047, Bes] and wherein the composition overlaps with the instantly claimed aluminum composition as shown below in Table 1.  Bes does not specify the sum of Cu and Mg, however the examiner notes that the sum merely further limits the copper and magnesium contents of the alloy which the examiner notes still overlap with the copper and magnesium contents of Bes.  The examiner notes that the overlap of the product thicknesses and alloy compositions of the instant claims and Bes is prima facie evidence of obviousness. See MPEP 2144.05(I).  Regarding claim 19 the examiner notes that the limitation of “consisting essentially of” limits the chemistry to elements as claimed and those that do not materially affect the basic and novel characteristics of the invention, the examiner further notes that absent a clear indication of what the “basic and novel characteristics” are, then “consisting essentially of” is treated with the same meaning as “comprising”, and so regarding claim 19 the examiner interprets “consisting essentially of” to have the same meaning as “comprising” and thus is met by Bes teaching and overlapping composition.  Regarding claim 20 the examiner notes that the limitation of “consisting of” limits the chemistry to elements as claimed, the examiner further notes that Bes does not include any elements outside of those instantly claimed and so meets the limitation of “consisting ”.  See MPEP 2111.03.
Table 1

Instant claims, weight%
Bes, weight% [0019]
Zn
6.9-7.5 (claim 1 and 19-20)
7.0-7.20 (claim 4)
6.9-7.3 (claim 16)
6.7-7.3 [0020]
Mg
1.8-2.2 (claim 1 and 19-20)
1.90-2.10 (claim 3)
1.0-2.0 [0020]
Cu
1.8-2.2 (claim 1 and 19-20)
1.90-2.15 (claim 2)
Cu>2.7*Mg-0.5*Zn (claim 5)
Cu<2.7*Mg-0.5*Zn+0.3 (claim 6)
1.95-2.15 (claims 10 and 18)
1.95-2.2 (claim 15)
1.9-2.5 [0020]
Zr
0.04-0.14
0.04-0.15 [0021]
Mn
0-0.1
Not specified
Ti
0-0.15
Not specified
V
0-0.1
Not specified
Fe
≤0.15
≤0.15 [0021]
Si
≤0.15
≤0.15 [0021]
Impurities 
≤0.05 each
≤0.15 total
≤0.05 each [0022]
≤0.15 total [0022]
Al
Balance 
Remainder [0022]
Cu+Mg
3.8-4.2
Not specified


Regarding claims 2-4 and 15-16, the examiner notes that Bes discloses a product with an overlapping composition as shown above in Table 1.  The examiner notes that the overlap of the alloy compositions of the instant claims and Bes is prima facie evidence of obviousness. See MPEP 2144.05(I).
Regarding claim 5, Bes does not specifically disclose that Cu>2.7*Mg-0.5*Zn, however the examiner notes that this equation merely further limits the copper, zinc, and magnesium contents of the alloy which the examiner notes still overlap with the copper, zinc, and magnesium contents of Bes.  The examiner notes that the overlap of the alloy compositions of the instant claims and Bes is prima facie evidence of obviousness. See MPEP 2144.05(I).
Regarding claim 6, Bes does not specifically disclose that Cu<2.7*Mg-0.5*Zn+0.3, however the examiner notes that equation merely further limits the copper, zinc, and magnesium contents of the alloy which the examiner notes still overlap with the copper, zinc, and magnesium contents of Bes.  The examiner notes that the overlap of the alloy compositions of the instant claims and Bes is prima facie evidence of obviousness. See MPEP 2144.05(I).
Regarding claim 9, as discussed above Bes teaches a product with a thickness of 10 mm or thicker, 40 mm or thicker, and 60 mm or thicker [0047, Bes].  The examiner notes that the overlap of the product thicknesses of the instant claims and Bes is prima facie evidence of obviousness. See MPEP 2144.05(I).
Regarding claims 7-8, 10-11, and 17-18, Bes teaches an overlapping copper content as shown above in Table 1 but does not specifically disclose ranges for a minimum life without failure after Environmentally Assisted Cracking, tensile yield strengths in the ST or L direction, KIC toughness in the S-L or L-T direction, however the examiner submits that similar, overlapping properties would naturally flow from the alloy of Bes.  Bes teaches a processing method that overlaps with the processing method of the alloy as disclosed in the instant specification, as shown below in Table 2, that is performed on an aluminum alloy with an overlapping composition as discussed above.  The examiner submits that one of ordinary skill in the art would expect that overlapping values of the claimed properties of a minimum life without failure after Environmentally Assisted Cracking, tensile yield strengths in the ST and L directions, and KIC toughness in the S-L and L-T directions would naturally flow from Bes since Bes discloses similar, overlapping processing steps performed on an alloy with a similar, overlapping composition.  See MPEP 2145 and 2112.  Although the compositions and thicknesses of the examples of Bes do not meet the instantly claimed compositions [Tables 1 and 5, Bes] the examiners submits that the disclosed properties of the examples of Bes [Tables 2-3 and 6-7, Bes] including strengths in the L direction and toughnesses in the L-T direction are comparable to the instantly claimed strength and toughness ranges, which further bolsters the examiner’s above position that similar overlapping properties would have been expected to be present.
Table 2

Instant application processing steps
Bes processing steps
Casting
Cast an ingot of claimed alloy [page 10 line 5]
Cast the alloy, ingot as an example [0036]
Homogenize
Homogenize the ingot 
Preferably at least one step at 460-510°C5-30 hours [page 10 lines 5-8]
Homogenize at 470-485°C for 15-16 hours [0036]
Hot rolling
Hot rolling ingot in one or more stages to a final thickness of at least 50 mm.
Preferably entry temperature is between 380-430°C [page 10 lines 8-11].  
The examiner notes that the entry temperature range is preferred but not required by applicant to achieve the instantly claimed product.
Hot rolls [0037] but does not specify a range for hot rolling entry temperatures.  For specific examples Bes teaches entry temperatures of 450°C [0059] and 420-440°C [0080], the examiner submits it would have been obvious to one of ordinary skill in the art to use hot rolling entry temperatures in the example ranges of 420-450°C.  
Thickness of rolled products may be 10 mm or thicker, 40 mm or thicker, and 60 mm or thicker [0047].
Solution Heat Treatment
Perform solution heat treatment
Preferably at 470-500°C for 1-10 hours [page 10 lines 11-13]
Solution heat treatment at 470-480°C for at least 4 hours [0039]
Quench
Conducting a quench
Preferentially with room temperature water [page 10 lines 13-14]
Quench, preferably in a liquid medium such as water, the liquid preferably being at a temperature of not more than about 40°C [0040] the examiner notes that below 40° overlaps with room temperature.
Stress relieving
Performing stress relieving by controlled stretching or compression
Preferably a permanent set of less than 5% [page 10 lines 14-15]
Controlled stretching with a permanent set of preferably 1-5% [0041]
Aging
Aging advantageously carried out in two steps
First step at 110-130°C for 3-20 hours
Second step at 140-170°C for 5-90 hours [page 11 lines 14-17]
Teaches single or two step aging [0042] but does not specify a temperature or time range for aging.  For specific examples Bes teaches two-step aging as:
120°C for 4 hours and 162°C for 24 hours [0064]
Or 120°C for 6 hours [0099] and 160°C for 5, 10, or 15 hours [0100]
The examiner submits it would have been obvious to one of ordinary skill in the art to use aging temperatures and times from the examples including a first aging step at 120°C for 4-6 hours and 160-162°C for 5-24 hours


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 9, 15-16, and 19-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/415,590 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application teaches a rolled aluminum-based alloy product having a thickness and aluminum composition that overlaps with the instantly claimed product thickness and composition.  The reference application further limits the amount of grains that are recrystallized and their aspect ratio, however the examiner notes that the instant claims do not exclude any products based on the amount of grains that are recrystallized or their aspect ratio.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734